Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 24, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0234639) in view of Xie (US 2021/0399742).
Regarding claims 16 and 24, Chen describes a wireless transmit/receive unit (WTRU) (fig. 1, UE 115 as the encoder & transmitter, para. 90 & 93 & fig. 6), comprising: 
a processor configured at least in part to: 
encode, using a polar coding operation, information bits input to a number of bit channels of a polar coder to encode bits, wherein the number of bit channels depends at least on a maximum number of transmission (title & abstract, device generate encoded bits via polar code construction for transmission, wherein UE assigns (maps) information bits to K bit channels, K depending on [maximum] number of to-be-transmitted information bits, para. 94), and wherein the polar coding operation uses a mother code length that is based at least on the maximum number of transmissions 
Chen also describe that the mother codeword length being based on IR-HARQ transmission resource sizes (para. 6 or 8 or 9 or 10 or 11 or 25), but fails to further explicitly describe:
the mother code length is based at least on the maximum number of transmissions.
Xie also describes a transmitting node performing polar encoding (abstract), and mapping K information bits onto bit channels (para. 73), further describing:
the mother code length is based at least on the maximum number of transmissions (fig. 1, abstract + para. 38, determination of a code block length for encoding of an information bit sequence & performing polar encoding according to the code block length + maximum value of a mother code block and transmitting the code block, wherein the code block length N.sub.0 may be the maximum value allowed to be used in the downlink direction of the mother code block for the polar encoding (para. 69) and N.sub.0 is a maximum mother code length allowed to be used for performing the polar encoding on the information bit sequence to be transmitted, para. 70).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the mother code length of Chen be based at least on the maximum number of transmissions as in Xie.
The motivation for combining the teachings is that this enable coding with a cap on too large length of a code block (Xie, para. 4).


use a mother code length, wherein the mother code length is based at least on a maximum number of transmissions (abstract, UE as the device identify a mother code length for a polar code based on aggregate (maximum) resource size associated with sequential transmissions);
map a number of information bits to a number of bit channels of a polar coder, 
wherein the number of bit channels depends at least on the maximum number of 
transmissions (para. 94, UE assigns (maps) information bits to K bit channels, K depending on [maximum] number of to-be-transmitted information bits);
partition encoded bits into a number of parts, wherein the number of parts is a power of two, and wherein the number of parts depends at least on the maximum number of transmissions;  and transmit bits (para. 6, UE as the encoder/transmitting device using a polar code to transmit codewords (= partitioned encoded parts of bits, where typically 8 bits = 1 word). Such codeword (part) is a power of 2, see para. 52).
Regarding claims 33 and 36, Chen describes:
The processor is configured to transmit a first portion of the encoded bits store in the buffer in a first transmission and a second portion of the encoded bits stored in the buffer in a second transmission (abstract & para. 5, sequential transmissions of encoded bits in code block of length N.sub.0 = transmitting 1 portion of encoded bits at a time).	Regarding claims 34 and 37, Chen describes:
the processor is configured to transmit up to the maximum number of transmissions using the encoded bits stored in the buffer during a single polar encoding operation (abstract, single operation of encoding and transmitting a code block of length N.sub.0, where N.sub.0 is maximum value of a mother code block for polar encoding).
Chen and Xie combined describe:
the mother code length is based at least on the maximum number of transmissions (see claim 16 or 24’s rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xie as applied to claim 16 above, and further in view of Jang (US 2018/0278269).
Regarding claims 17 and 25, Chen fails to further explicitly describe:
wherein the processor is further configured to perform interleaving on at least some of the encoded bits in each part.
Jang also describes polar coding (title), further describing:
wherein the processor is further configured to perform interleaving on at least some of the encoded bits in each part (fig. 2 & para. 51, after encoding in step 210, interleaving is performed in step 240).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that that the encoded bits of each part in Chen be interleaved as in Jang.
The motivation for combining the teachings is that this is widely assumed to be used in mobile communication systems such as LTE & 5G-NR (Chen para. 48).

Allowable Subject Matter
Claims 21, 29, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 32 and 35, the prior art fails to further explicitly describe:
wherein the processor is further configured to partition the encoded bits into a number of parts, wherein the number of parts is a power of two, and wherein the number of parts depends at least on the maximum number of transmissions
The closest prior art, Chen describing partition the encoded bits into a number of parts, wherein the mother code length itself is in the power of 2 (para. 93 & 109), and Xie the number of parts depends at least on the maximum number of transmissions), in combination, fail to render the above additional underscored features obvious.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  * Wang (US 2020/0091936) describing sequence is determined, 
N is a mother code length of a polar code, and N is a positive integer power of 2; and polar code encoding is performed on the to-be-encoded bits by using the sorted sequence, to obtain encoded bits (para. 8-9), and k.sub.max.sup.(M) is a maximum information bit length when the mother code length is M (para. 10), Li (US 2021/0152290) describing latency requirements may indicate a maximum number of supported HARQ retransmissions (e.g., to meet a certain latency threshold or requirement). For example, in a URLLC system, wireless devices may perform a maximum of one retransmission to meet the low latency threshold (e.g., 1 ms) associated with the system (para. 60), Lin (US 2021/0258829) describing indication for performing polar code segmentation with L.max indicating maximum code length (fig. 2 & para. 23), and Hui (US 2020/0321986) describing polar coding puncturing supporting maximum polar codes (abstract & para. 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469